Citation Nr: 1125150	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-22 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2009.  This matter was originally on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran has a diagnosis of PTSD based on a verified military stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychosis can be service-connected on such a basis.  

When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2010).  38 C.F.R. § 4.125(a) (2010) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The Board notes that the Veteran has identified stressful events.  One of the alleged incidents occurred in August, September, or October 1970 aboard the U.S.S. Chicago CG-11in the Gulf of Tonkin while the ship was refueling and encountered high seas.  The Veteran stated that heavy waves were crashing onto the fantail and that he witnessed Lt. Kennedy's legs being amputated by a door of a hatch falling off and Seaman Edgerdorf and Seaman Trujillo sustaining heavy injury to their rear ends.  

Of record are portions of the Deck Log Book for the U.S.S. Chicago CG-11.  A Deck Log Remarks Sheet dated Tuesday, October 27, 1970, indicates that personnel injury report from accidents during underway replenishment operations involved Kennedy with a compound fracture right tibia and a 7-inch laceration on his interior calf; Trujillo with fractured left toes, a 4-inch wound laceration of the left foot, and laceration of knee; Edgerdorf with a 5-inch laceration of right buttocks and 3-inch laceration of right knee.  Kennedy and Trujillo were air evacuated to another ship, and Edgerdorf's wounds were cleaned and sutured aboard the U.S.S. Chicago.  The personnel injury report noted that fifteen other seamen also received injuries.  

The Veteran's service personnel records indicate that he was on Board the U.S.S. Chicago (CG-11) and received a meritorious unit commendation for service while participating in combat operations in Southeast Asia from October 3, 1970, to February 18, 1971.

Thus, the Board concludes that the October 27, 1970 incident in which numerous seamen were injured has been verified.  

In addition, the Board notes that there are numerous psychiatric diagnoses of record, including PTSD.  However, there are medical opinions of record that indicate that although the Veteran does experience some PTSD symptomatology, he does not meet the DSM-IV criteria for PTSD.  

In October 1972, the Veteran was referred to mental health clinic because medical professionals could not find any physical reason for his complaints of pain and the Veteran reported seeing bugs while in the hospital.  The Veteran reported that he dropped out of school, took a G.E.D. test and enlisted in the Navy.  Around this time he began drinking quite heavily, and after he was in the Navy, he drank even more.  The Veteran reported that he was drunk and got into trouble with his superiors quite a lot.  The Veteran spoke of several suicide attempts, once before going into the Navy and several times while in service.  The examiner noted that while they were talking, the Veteran would, at times, get a blank and faraway look on his face and then would say that he mind was wondering and he was thinking about something else.  The examiner noted that there seemed to be tangential thinking and that hearing a certain word, such as "help: would begin the process.  The examiner noted that the Veteran was a loner, had no close friends, and liked to get out, away from people in the woods.  The Veteran found it difficult to maintain eye contact, spoke in generalizations, and would not become specific about events.  The examiner noted that when talking, the Veteran would begin to answer a question, and then would begin talking about something unrelated so that it was difficult to follow him.

The Veteran was subsequently seen by the Chief of Mental Hygiene Clinic.  After interview with the Veteran, the examiner noted that the Veteran was well oriented and somewhat ill at east.  He noted, "In my opinion he is not a suicidal risk at this time, although he said he has had some illuminations about it since he has left Service.  He will be continued in therapy with Mr. M[].  The prognosis here in my opinion is not good.  It would appear that this boy is in the early stages of schizophrenic process.  We should [do] what we can to help him."

In March 1996, the Veteran stated that he was having difficulty dealing with his experiences in the service and noted, inter alia, that he witnessed three accidents in which several people were seriously injured while refueling ships during typhoons.  Assessment included symptoms of PTSD, and it was noted that it was unclear at that time if the symptoms met the DSM-IV criteria for a diagnosis of PTSD.  

A February 1998 Mental Health Outpatient record noted that the Veteran continued to be concerned regarding the event that happened to him while in the service in which he was in a typhoon and injured both his hands.  The Veteran reported flashbacks and intrusive thoughts of the injury.  The Veteran also reported witnessing a friend lose his legs in a storm on the ship and reported flashbacks of this incident.  The Veteran reported that two other seamen were severely injured in front of him while on duty and that he has nightmares and hyperstartle reflexes.  Assessment included PTSD.

A mental health outpatient record dated in March 1999 indicated that the Veteran was requesting a review of his medical and treatment records to see if he was eligible for a PTSD diagnosis.  After reviewing the charts and the symptoms, the examiner noted that the Veteran does suffer from PTSD and noted the Veteran's statements about recurrent nightmares, flashbacks, intrusive thoughts, anxiety, social isolation, authority figure problems, night sweats, unable to keep a job, and keeping relationships.  After mental status examination, assessment included PTSD.  

The Veteran was hospitalized from October 15, 1999 to November 3, 1999; diagnoses included PTSD.  At that time, the Veteran reported his traumatic event was seeing fellow soldiers badly injured when they were trying to refuel during a typhoon.  The Veteran reported that the scene kept replaying in his mind and that he could not get it out.  

Specifically, the examiner noted that the Veteran reported, 

Another ship came over at sea to refuel the Chicago.  [The Veteran] was told by a fireman that the ship was going to refuel at sea, furthermore he said that they did not need the fuel immediately, and that a typhoon was expected.  [The Veteran] had been on ships before during typhoons.  [The Veteran] was close to the fantail.  [The Veteran] was helping to pull the line attached to a hose.  [Thirty-eight] people were pulling.  They were trying to do it quickly because the sea was heavy.  [The Veteran] was scared.  Eventually they got a rigid rubber hose ("the probe") two feet in diameter seated in the hole where the fuel was to be inserted.  Pumping started.  Then a wave broke the rubber hose in the middle, between the two ships.  The wave hit the ship and ripped the lifejacket locker (holding 115 lifejackets) off the bulkhead[].  [The Veteran] was terrified, but "pumped up."  The locker cut the legs off of a man named Kennedy.  He was taken from the kitchen to help.  [The Veteran' was then knocked down by the wave.  [The Veteran] saw a man washed over, but came back (he held on to a fire-fighting nozzle).  He got up and saw that there were 25 people hurt, many without life jackets.  [The Veteran] saw five men Kennedy, Edwards, Hornea, and Trahealy, and E[dgerdorf] and others down on the deck. He went to another life jacket locker.  He got jackets, and made it back with them.  He and another person helped put them on.  He remembers seeing the blood mixed with jet fuel in the water.  Then [the Veteran] fell down a second time.  He was exhausted.  He heard a chopper coming in and lost consciousness.  He was taken to sick bay where he woke up a day and a half later.  He got two little bottles of vodka.

The examiner noted that in his recurring dream, the Veteran is going back to get life jackets, he sees all the man laying on the deck, and he feels helpless.  He feels guilty that he did not do more to help.  In addition, the Veteran reported that he wakes up in the middle of the night sweating.  Further, the Veteran has intrusive thoughts with the same content as the recurring dream.

Psychometric testing in November 1999 was inconclusive as to a diagnosis of PTSD, and it was noted that a diagnosis should be based on a clinical interview. 

The Veteran was hospitalized in March 2004 and reported that he had recurrent thoughts about what happened in the service while in a typhoon aboard the ship.  

A February 2005 medical student note indicates that the Veteran was feeling anxious and that he had been feeling down in the dumps and sad.  The Veteran reported feeling nervous in crowds and stated that he also had bouts of increased energy since being released from most recent hospitalization in January 2005.  The Veteran recalled nightmares of a traumatic experience while in a typhoon in the Navy.  PTSD was not assessed, only bipolar disorder type I.

In May 2009, the Veteran underwent VA PTSD examination.  Initially the examiner noted that the findings were based on record review, self-report, and direct examination and that the Veteran's self-report was undermined very substantially by confusion with mental disorganization, and by persistent self-contradiction in the information provided.

The Veteran identified the stressor event that he found particularly traumatic was October 1970 incident aboard the U.S.S. Chicago in which he experienced intense fear.  When asked to describe ways in which this traumatic stressor presently bothered him, the Veteran stated, "Things piss me off; little stuff; an elephant can only eat one bite at a time."  Then he began talking mostly about having "been in 3 fires in for years" and being depressed by this and thinking about it nightly and when he hears "babies crying."  The Veteran then commented about "being confused all the time: with "difficulty telling what people are talking about."  The examiner noted that on the several attempts to redirect him to current effects of the past military trauma, the Veteran consistently talked about the last fire he was in.  When asked if his military experiences were bothering him in any other way, the Veteran stated that this back hurt and that "it[']s hard to figure out if somebody is bullshitting me or telling the truth; I'd say more but I can't think that quick; there's a lot of things but I don't know what they are now."  

The examiner noted that it was not possible to engage in direct inquiry and examination of his current/recent experience of PTSD symptoms because of his confusion and tangentiality and that based on the Veteran's rambling and disjointed account of his experiences, it was inferred that he does at times have intrusive thoughts related to the reported accident at sea, and also triggered memories of this.  However, the examiner stated that it was found to be futile attempting to ascertain frequency of these symptoms, associated subjective distress or associated functional impairment.  The examiner clarified that in other words, it appeared likely that the Veteran at times thought about the "bad experience" aboard the Chicago but beyond that, there was no certainty that these memories were making a significant contribution to problems of personal adjustment.  In addition, the examiner noted that there was nothing to enable a conclusion of "persistent" trauma re-experience.  

The examiner also noted that direct inquiry was fruitless in assessing for avoidance/numbing symptoms and that it appeared that the Veteran may attempt to avoid thought/feelings associated with the incident aboard the Chicago.  He was found to be detached/estranged from others, but this appears to be more related to schizoaffective disorder than to the incident that occurred on the U.S.S. Chicago.  The examiner stated that given the challenges and limitations of the examination process, it was not possible to conclude that the Veteran persistently experienced avoidance and/or numbing related to the incident aboard the Chicago.

The examiner further noted that the Veteran was found to have unrestful sleep but not frankly to be experiencing either initial or middle insomnia and that there was a history of irritability and anger dyscontrol which appeared to be more related to schizoaffective disorder than to arousal in a PTSD context.  The examiner noted that the Veteran had difficulty concentrating; assessed to be a product of the presence of a quite severe psychotic disorder unrelated to reported traumatic stressor.  The examiner opined that the Veteran could not be found to meet the symptom criteria for PTSD.  

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran suffers from PTSD as a result of verified service stressor, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.  

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).

PTSD was noted as a diagnosis on Axis I in March 1998, October 1999, in November 1999, September 2007.  In Cohen v. Brown, the CAVC held that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  10 Vet. App. 128, 140 (1997).  As such, "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Id.

Thus, although the May 2009 VA examiner clearly delineated the PTSD criteria which the Veteran did not meet, the diagnoses of PTSD in the record rendered using the multiaxial classification are presumed to be in conformance with DSM-IV standards and thus are in no way inferior to the May 2009 VA examiner's opinion. 

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran suffers from PTSD is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


